Exhibit 21 Subsidiaries of the Registrant (3) The following is a list of the Company's consolidated subsidiaries as of December 31, 2009: Subsidiary State or Country of Organization Percent of Voting Securities Owned The Beard Company (1) Oklahoma Registrant Advanced Internet Technologies, L.L.C. (2) Oklahoma 71% Beard Oil Company Delaware 100% Beard Technologies, Inc. Oklahoma 100% starpay. com, l.l.c. Oklahoma 71% The consolidated financial statements of the Company include accounts of Registrant and the subsidiaries controlled by the Registrant. Owns 100% of starpay. com, l.l.c. Excludes those subsidiaries treated as equity investments, and those subsidiaries which, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary as of the end of the year covered by this report.
